Citation Nr: 1029450	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-17 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Atlanta, 
Georgia.  The Veteran appealed, and in February 2009, the Board 
remanded the claim for additional development.  

In April 2010, the Veteran was afforded a hearing before Robert 
E. Sullivan, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The issue of  entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the United States Court of Appeals for 
Veterans Claims (Court) has recently determined that when a 
claimant makes a claim of entitlement to service connection for a 
psychiatric disability, (s)he is seeking service connection any 
acquired psychiatric disability regardless of how those symptoms 
are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(emphasis added).  In this case, the Veteran has been afforded 
diagnoses that include panic disorder with agoraphobia, 
generalized anxiety disorder, depressive disorder NOS (not 
otherwise specified), rule out schizophrenia, and polysubstance 
dependence, as well as a personality disorder.  Under the 
circumstances, the Board has determined that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) has been raised by the record, and 
this issue has been referred to the AOJ for adjudication.  

With regard to the claim for PTSD, applicable regulations provide 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
a link, established by medical evidence between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. 
§ 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Because the Veteran's PTSD claim was appealed to 
the Board before July 13, 2010 and is being decided thereafter, 
the updated version of the law is applicable.  The new version of 
the regulation appears to liberalize the law as it pertains to 
certain PTSD claims, to include the instant claim.  Furthermore, 
the rule that a veteran is entitled to the most favorable version 
of a regulation that was revised during his appeal allows 
application of the old version of 38 C.F.R. § 3.304 to the period 
prior to July 13, 2010 (i.e., prior to the effective date of the 
new regulation).  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

When the Board addresses questions or issues that the RO did not 
previously consider, "the Board must secure a waiver from a 
claimant or otherwise determine that there would be no prejudice 
to the claimant by proceeding to adjudicate the question or 
issue."  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Similarly, where the Board considers law not previously 
considered by the RO, the Board is required to notify the 
claimant and indicate that consideration of this law may result 
in a decision adverse to the claimant.  See 38 C.F.R. § 20.903(b) 
(2009) (requiring Board to "notify the appellant and his or her 
representative" of its intent to consider a law not considered by 
RO, where consideration "could result in denial of the appeal").  
McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).  

In this case, the Veteran has not been advised of the new version 
of 38 C.F.R. § 3.304(f).  On remand, he should be so notified.  

With regard to the Veteran's claimed stressors, he has 
specifically stated that he flew in helicopters during service in 
Vietnam, that he was a door gunner, that he was a 
"ranger"/"air ranger," that he served in the "A-Shore Valley 
(presumably the Ashau Valley), as well as at Red Beach, that he 
flew to places that included "ChuLi" (presumably Chu Lai), 
"Kane-son" (presumably Khe Sahn), "Quni Qi," Marble Mountain, 
"Freedom Hill," and Laos, and more generally that he went on 
missions in which he spent nights in the jungle, participated in 
combat, and was subject to rocket, mortar, and artillery attacks, 
and ground attacks,.  See e.g., transcript of hearing, held in 
April 2010; notice of disagreement, received in April 2005; 
Veteran's stressor statement, received in August 2005.  However, 
other reports in which he discussed his service while in Vietnam 
indicate that he denied flying, participating in combat, going 
out "into the field," or serving as a door gunner.  See e.g., 
September 1995 VA examination report, dated in; April 1998 VA 
hospital report; December 2002 report from O.D.M., M.D.  

The Veteran's service records do not indicate that he went 
through ranger training, or that he had service as an aircrew 
member during service in Vietnam.  The Veteran's discharge 
indicates that he served in Vietnam between August 27, 1971 and 
April 27, 1972; his personnel file indicates the following: he 
served in Vietnam from September 6, 1971 to May 5, 1972 (although 
his DA Form 20 also contains a notation which indicates Vietnam 
service through August 1972, the Veteran was discharged in May 
1972 and this entry appears to be in error), during his service 
in Vietnam, his primary duty was UH-1 helicopter repairman (duty 
MOS 67N20), and his unit was the 610th Transportation Company 
(AM) (GS) (hereinafter the "610th TC"); his discharge indicates 
that his MOS (military occupation specialty) was helicopter 
repairman; he received the Vietnam Service Medal, and the ACB 
(presumably "aircraft crewmember badge") (the DA 20 indicates 
that the ACB was awarded at Ft. Campbell, and the Veteran 
testified that he received his ACB while in the United States).  
There is nothing to show that he received any sort of recognition 
based on service as an aircrew member while he was in Vietnam, 
such as an Air Medal.  

In a July 2009 response from the U.S. Armed Services Center for 
Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center) (JSRRC), it was stated that no 
documentation had been retired by the 610th TC, and, in essence, 
that the claimed stressors could not otherwise be verified.  The 
CURR recommended that the Morning Reports for the 610th TC be 
obtained in an attempt to verify the claimed stressor involving 
the death of "R."  
 
The origin of the discussion of "R" is unclear, as the Veteran 
does not appear to have claimed the death of "R" as a stressor 
(although this incident is discussed in a lay statement from 
another claimed veteran).  Therefore, an attempt to obtain 
Morning Reports does not currently appear to be warranted.  In 
this regard, to the extent that the Veteran has claimed the death 
of "L.J." as a stressor, a submitted article indicates that 
L.J. served with a different unit than the Veteran (i.e., the 1st 
Aviation Battalion), and the Veteran has indicated that he did 
not witness L.J.'s death.  It therefore does not currently appear 
that this is an acceptable stressor.  See M21- 1MR, Part 
III.iv.4.H.29.d. ("Credible supporting evidence that an in- 
service stressor actually occurred includes, in part, evidence 
that specifically documents the Veteran's personal participation 
in the event"); see also M21- 1MR, Part III.iv.4.H.29.e 
(discussing evidentiary requirements to show a "claimant's 
personal participation" and "the veteran's personal exposure to 
the event").
 
In April 2009, the Veteran was afforded an examination, in which 
he generally claimed the stressors that have previously been 
noted.  The examiner determined that the Axis I diagnoses 
included PTSD, and that his PTSD was related to his service.  

The statutory duty to assist a claimant includes providing 
examinations when warranted, with the conduct of a thorough and 
contemporaneous medical examination, including a medical opinion, 
which takes into account the records of prior medical treatment, 
so that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the April 
2009 examiner's opinion is inadequate, as it appears to have been 
based on unaccepted/ unverified stressors.  Reliance on a 
veteran's statement renders a medical report incredible if the 
Board rejects the statements of the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006).  

On remand, a determination should be made as to whether or not 
any of the claimed stressors are verified/should be accepted 
under either the new or the old version of 38 C.F.R. § 3.304(f), 
to include making a determination as to the Veteran's 
credibility.  Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  If 
one or more stressors are considered to be verified/accepted, the 
Veteran should be afforded another examination, to include an 
etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the recent 
changes to 38 C.F.R. § 3.304(f).  See 75 
Fed. Reg. 39843 (July 13, 2010).

2.  Make a credibility determination, and 
determine which, if any, of the Veteran's 
claimed stressors meet the criteria for 
acceptance under either the new or the old 
version of 38 C.F.R. § 3.304. 

3.  If, and only if, one or more claimed 
stressors is/are verified/accepted, 
schedule the Veteran for a VA psychiatric 
examination to determine his correct 
diagnosis(es), to include whether he has 
PTSD under the criteria as set forth in 
DSM- IV.  The examiner must be provided 
with a summary of the verified/accepted 
stressors.  The claims file should be 
provided to the examiner in connection with 
the examination.  All necessary studies or 
tests, including appropriate psychological 
testing and evaluation, is to be 
accomplished.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD 
was caused by his service.  If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the 
diagnosis.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  

4.  After conducting any other development 
deemed appropriate, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The record 
should then be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


